DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claims 2 and 3, line 2 – “wherein front guide portion has substantially a tubular member” should read “wherein front guide portion has a substantially tubular member”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “such that guide through-grooves extend from an inside to an outside” and is unclear what the inside and outside is referring to. For the purposes of examination, the Office will interpret the inside to mean the inner portion of the wall portion of the front guide portion and the outside to mean the outer portion of the wall portion of the front guide portion. Claim 5 is rejected due to its dependency on claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US PGPub 2014/0121457), hereinafter known as “Mori.”
With regards to claim 1, Mori discloses (Figures 1-8 and 27) a suturing device 10 for being inserted into and used in a body, the device 10 comprising: 
a front arm 11 having a string support portion 16 supporting both ends of a surgical string 22, and a front guide portion 41 attached to the string support portion 16; and 
a back arm 12 having a needle-shaped member 14, a needle support portion (see annotated Figures 7a/b below) supporting the needle-shaped member 14 in a state of pointing to a predetermined first direction, and a back guide portion 42 attached to the front guide portion 41 such that the back guide portion 42 is capable of sliding in a direction substantially parallel to the first direction (as 42 is inserted into 41), and rotating around an axis substantially parallel to the first direction (Paragraph 182), 
wherein the front guide portion 41 has a first guide groove 41a guiding the needle-shaped member 14a to one end of the surgical string 22 supported by the string support portion 16, and a 

    PNG
    media_image1.png
    878
    537
    media_image1.png
    Greyscale

With regards to claim 2, Mori discloses wherein the front guide portion 41 has substantially a tubular member (Figure 6 – has a tubular cross-section), 

wherein the back guide portion 42 is disposed inside the front guide portion 41, and 
wherein the needle support portion (see annotated Figure 7B above) is slidably and freely fitted into the guide through-grooves 41a/41b.  
With regards to claim 3, Mori discloses wherein the front guide portion 41 has substantially a tubular member (Figure 6 – has a tubular cross section), -4-Application No.: PCT/JP2018/003146 Filing Date:January 31, 2018 
wherein the first guide groove 41a and the second guide groove 41b have recessed guide grooves which extend in the direction substantially parallel to the first direction, and which are formed in an inner wall of the front guide portion 41 (Figure 6 and 8B), 
wherein the back guide portion 42 is disposed inside the front guide portion 41, and 
wherein the back guide portion 42 is provided with a projection portion 42g that is freely fitted into the recessed guide grooves 41a/41b (Figures 8A-B).  
With regards to claims 4-6, Mori discloses wherein a tying tool 30, which is capable of tying the surgical string with which an internal body tissue is sutured, is mounted on the needle-shaped member 14 (Figures 27A-B; Paragraphs 301 and 302).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        6/1/2021


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771